Citation Nr: 0832576	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include whether new and material evidence has been received 
to reopen a previously denied claim.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision 
that denied the veteran's petition to reopen a previously 
denied claim for service connection for a disability of the 
lumbosacral spine.

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in July 2008.  
He subsequently submitted additional evidence to the Board in 
the nature of private medical opinion, along with a waiver of 
initial RO review; the Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's original claim for service connection for a 
back disorder was denied by an unappealed rating decision in 
November 1973; the claim was subsequently denied on the 
merits by unappealed rating decisions in January 1979 and 
June 1986.  

3.  After June 1986 the veteran filed several petitions to 
reopen the claim, all of which were denied for no new and 
material evidence; the last such denial was an unappealed 
decision in March 2002.  

4.  The evidence received since the March 2002 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

5.  The veteran was treated for a back injury in service, but 
the most probative medical opinion of record states that the 
veteran's claimed current low back disorder is likely related 
to post-service workplace injury rather than to an injury 
during military service.  


CONCLUSIONS OF LAW

1.  The RO's rating decision in March 2002 denying reopening 
of the claim for service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007).  

2.  As evidence received since the March 2002 rating decision 
is new and material, the criteria for reopening the claim for 
service connection for a back disorder are met.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  

3.  The veteran does not have a current low back disability 
due disease or injury that incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In view of the Board's favorable action regarding the 
petition to reopen the claim, there is no prejudice to the 
veteran regarding the notification and development 
requirements relating to "new and material evidence" as 
articulated in Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In July 2005 the RO sent the veteran a letter advising him 
that to establish entitlement to service connection for a 
disability the evidence must show a current disability, an 
injury or disease in service, and a relationship between the 
claimed disability and military service. The veteran had an 
opportunity to respond prior to issuance of the rating 
decision in September 2005.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection and that he has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letter advised the veteran that VA is responsible for 
getting relevant records from any Federal agency (including 
military, VA and Social Security records) and that VA would 
make reasonable efforts to obtain records on the veteran's 
behalf from non-Federal entities (including private 
hospitals, state and local governments, and employers) if 
provided appropriate authorization to do so.  

It also advised the veteran of the types of evidence 
acceptable.  The letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the veteran before the rating 
action on appeal.  However, the Board finds that any arguable 
delay in providing full VCAA notice prior to the rating 
decision was not prejudicial to the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in the most 
recent Supplemental Statement of the Case (SSOC) issued in 
January 2008.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that VA notice must include 
information regarding the how VA establishes disability 
ratings and the effective date that may be assigned.  This 
was accomplished in an RO letter in March 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR), SSA disability 
record, and post-service VA and non-VA medical records have 
been associated with the claims file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other medical providers having records that 
should be obtained before the claims are adjudicated.  

The veteran was afforded a VA medical examination in October 
2003.  The Board has found the examination and resultant 
medical opinion to be adequate and sufficient as a basis for 
adjudication of the claim for service connection.  There is 
accordingly no need for remand for further examination at 
this point.  38 C.F.R. § 3.159(c)(4).  

The veteran has also been afforded a hearing before the Board 
at which he presented argument in support of his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a low back disorder.  


II.  Analysis

A.  Petition to reopen a previously-denied claim

Historically, the RO denied service connection on the merits 
in rating decisions issued in November 1973, January 1979, 
and June 1986.  The veteran was advised of those denials but 
he did not appeal.  

The RO subsequently denied the veteran's petitions to reopen 
the previously-denied claim in rating decisions issued in 
October 1998 and October 1999, based on findings that new and 
material evidence had not been received in support of the 
petition.  The veteran was notified of those decisions but he 
did not appeal.  

The RO issued a rating decision in March 2002 that once again 
denied a petition to reopen the claim, based on a finding 
that new and material evidence had not been received.  The 
veteran filed a Notice of Disagreement (NOD) in June 2002, 
and the RO issued Statements of the Case (SOCs) in September 
and October 2003.  The veteran did not thereafter submit a 
Substantive Appeal.  

As the veteran did not appeal the March 2002 RO rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
June 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Finally, "new and material evidence" can be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.  

The evidence associated with the claims file since the March 
2002 rating decision includes a letter by a private (non-VA) 
neurologist stating that the veteran's current pain and 
depression were more likely than not related to injuries 
received in a fall during military service, as well as the 
veteran's testimony before the Board asserting chronic 
symptoms since service.  This medical and lay evidence 
directly addresses the reason the claim was denied on the 
last adjudication on the merits, in June 1986, and is 
accordingly material.  

The Board also notes that "new and material evidence" can 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability or injury, even when it would not 
be enough to convince the Board to grant the claim.  Hodge, 
155 F.3d 1356.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim for service connection 
for a low back disorder.  The veteran's appeal is granted to 
that extent.  


B.  Entitlement to Service Connection

As the Board's decision has reopened the previously-denied 
claim for adjudication on the merits, the Board will review 
all the evidence of record that relates to the issue.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

In this case, the veteran is claiming service connection for 
a low back disorder.  The STR shows that he was treated in 
service for low back pain from February 1972 (four days bed 
rest in February 1972, followed by ultrasonic and other 
treatment in March-May-June 1972).  An orthopedic 
consultation in August 1972 noted that the back pain was 
chronic and resistant to treatment, but the responding 
orthopedic clinical impression was that of completely normal 
examination and patient apparently using the claimed disorder 
for secondary gain.  The veteran's discharge examination in 
March 1973 showed the spine as "normal."  

The veteran claimed service connection for a back disorder in 
July 1973, within one year of his discharge from service, but 
he failed to report for a scheduled VA examination in October 
1973.  

A February 1979 statement from Cheltenham Medical Center 
reflects that the veteran had a history of treatment for 
acute lumbosacral strain beginning in July 1977.  This is the 
first documentation of back problems since discharge from 
service in 1973.  

A VA psychiatric examiner in December 1985 noted that the 
veteran was currently taking ibuprofen and heat treatment for 
chronic low back pain.  A VA treatment note dated in January 
1986 cited complaint of chronic low back pain; the X-ray 
studies showed transitional vertebrae at L5-S1 but the 
clinical impression was that the findings were not sufficient 
to account for the chronic low back pain which was still 
characterized as "of undetermined etiology."  

The veteran was scheduled for a VA examination of the back in 
May 1986 but he again failed to report.  

A VA medical treatment note dated in October 1987 shows 
complaint of back pain for one year.  The veteran stated he 
had been alright until one year previously when he injured 
himself lifting heavy objects in his job as an airport 
porter; he also reported having been in an automobile 
accident in October 1986.  The clinical impression was that 
of chronic low back pain and herniated disc.  

One month later, in November 1987, the veteran informed a VA 
social worker that he had injured his back in service by 
falling off a crane; he had a pending claim of service 
connection for that injury.  

A VA consultation in February 1988 shows the veteran 
complained of low back pain since a workplace injury in 
October 1986 incurred while unloading aircraft; a herniated 
disc was noted in 1986 but the veteran was reluctant to 
undergo surgery.  

In July 1997 the veteran injured himself at his workplace; 
the immediate treatment notes reflect that the veteran at the 
time denied any previous back problems.  In a subsequent July 
1997 treatment note by Dr. PGP, the veteran related having 
had back problems 27 years previously (i.e. in approximately 
1970) for a period of two years and with right-sided 
sciatica, although he remembered little about it.  

The initial clinical impression in July 1997 was that of 
lumbar strain with right radiculopathy, but magnetic 
resonance imaging (MRI) in August 1997 showed disc herniation 
at L4-5 and disc bulging at T12-L1 and L3-4.  In October 1997 
he was found to have degenerative disc disease (DDD) L4-5 
with a large herniated nucleus pulposus (HNP).  In November 
1997 the veteran underwent a lumbar laminectomy at L4 and L5.  

The veteran was incarcerated on a felony conviction for 
aggravated assault from April 1998 to February 1999.  

A VA Mental Health Clinic (MHC) treatment note in June 1999 
states the veteran related he currently had worker 
compensation for a back injury, although he first injured his 
back in the military.  The veteran had problems with his back 
thereafter but did not seek treatment.  The veteran reinjured 
his back on the job four years previously and hurt it further 
in the altercation for which he was imprisoned.  

The veteran submitted a claim for SSA disability benefits in 
September 1999, citing disability since July 1997.  The file 
includes extensive medical evidence diagnosing a current back 
disorder attributed to the workplace injury in July 1997.  

The veteran underwent a psychological evaluation in January 
2000 in pursuit of SSA disability benefits.  The veteran did 
not report any back trauma during service; after service he 
worked as an airport porter for 10 years and thereafter as a 
custodian for 5 years; while working as a custodian he 
injured his back in July 1997.  Shortly thereafter he was 
incarcerated for assault, and while in prison he experienced 
increasing back pain.  

The veteran was granted SSA disability benefits effective 
from July 1997 by a SSA decision issued in July 2000.  
 
The file contains treatment notes from Dr. JDN, a specialist 
in psychiatry and neurology, beginning in August 1999 
addressing the veteran's symptoms following the workplace 
injury.  As noted, the file also contains several letters 
from Dr. JDN describing the etiology of the back disorder.  

An October 1999 letter from Dr. JDN in support of continued 
worker compensation benefits asserts to within a reasonable 
degree of medical certainty the veteran had not recovered 
from his work-related injury in July 1999 or from the 
resultant surgery.  

However, a November 2001 letter from Dr. JDN, written in 
support of the veteran's claim for VA service connection, 
asserts that it was at least as likely as not that the 
veteran's chronic low back pain was causally related to the 
1972 back injury in service.  A September 2002 letter 
clarifies that Dr. JDN had been treating the veteran since 
October 2000 and that Dr. JDN had reviewed the veteran's STR.  

A July 2008 letter from Dr. JDN asserts that there had been 
no improvement in the veteran's chronic low back pain and 
major depressive syndrome since September 2002.  The letter 
reasserts that the current pain and depression were more 
likely than not directly related to the injuries received in 
the accidental fall during military service.  

The veteran underwent a VA examination in October 2003.  The 
examiner reviewed the claims file and noted the veteran's 
documented medical history.  The examiner performed a 
detailed physical examination and diagnosed post-traumatic 
lumbosacral strain/sprain syndrome with an HNP with lumbar 
radicular features.  

The VA examiner expressed an opinion that the veteran had 
sustained a strain/sprain in service from which he made a 
complete recovery, with minimal treatment outside service (in 
1979 and 1985) for intermittent flare-ups.  The examiner 
stated it was more likely than not that the current disorder 
was secondary to the workplace injury.  

The veteran testified before the Board in July 2008 to the 
effect that during his Navy service he slipped off a crane on 
shipboard and fell approximately 15-20 feet to the deck, 
landing on his back.  The veteran was treated for 
approximately one week aboard ship.  He continued to have 
problems with back pain thereafter and was reassigned to less 
strenuous duty in the ship's laundry, and was eventually 
offered an early release from service.  The veteran reported 
lying about the service-related back injury in order to get 
work after service, which is why he was able to obtain 
unskilled labor positions.  

The veteran testified he had received worker compensation for 
a back injury; when the disability payment was about to be 
cut off the veteran went to court and was about to win a 
judgment for $100,000.00 when the employer's attorney 
produced STR showing a back injury in service.  The judge 
thereupon stated that the back disorder was 70 percent 
related to military service and reduced the worker 
compensation award to $30,000.00.  

On review of the evidence, the Board finds that the evidence 
fails to show the veteran's current back disorder was 
incurred in or aggravated by military service.  

The veteran is shown to be competently diagnosed with chronic 
low back pain and bilateral radiculopathy.  The first element 
of service connection - evidence of a current disability - is 
accordingly met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

This is the essence of the third part of the Hickson 
analysis, and in this case that etiological connection is not 
shown.  

In this case there are two conflicting medical opinions 
regarding a relationship between the claimed back disorder 
and military service: the letters from Dr. JDN supporting 
such a connection, and the VA medical examination in October 
2003 attributing the current back disorder exclusively to 
intervening workplace injury.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, for the reasons articulated below, the Board 
finds that the opinion of the VA examiner is more probative 
than the opinion of Dr. JDN.  

First, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In that regard, the Board notes that the statements by Dr. 
JDN reflect internally inconsistent reasoning: when Dr. JDN 
was writing in support of the veteran's worker compensation 
claim he was totally silent about any injury in service, but 
when he wrote in support of the veteran's VA claim he was 
totally silent about any workplace injury.  In contrast, the 
VA examiner cited both the in-service treatment and the post-
service workplace injuries and came to a reasoned conclusion 
addressing both.  

Second, the physician's access to the claims file and the 
thoroughness and detail of the opinion are factors for 
assessing the probative value of a medical opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  The VA examiner 
had access to the claims file, including complete STR, SSA 
disability records with associated private and VA treatment 
records, worker compensation records, and VA treatment 
records.  By comparison, Dr. JDN had his own clinical records 
and whatever STR the veteran chose to provide.  The Board 
accordingly finds that the VA examiner clearly had a more 
extensive data base on which to base a conclusion.  

The Board notes at this point that the Court has expressly 
declined to adopt a rule that accords greater weight to the 
opinion of the veteran's treating physician over a VA or 
other physician.  Winsett v. West, 11 Vet. App. 420 (1998); 
Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri, 4 
Vet. App. 467, 471-73.  

In addition to the medical evidence, the Board has carefully 
considered lay evidence offered by the veteran, to include 
his testimony before the Board and his correspondence to VA 
in which he generally reports chronic symptoms since his 
injury in service.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. 465 (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Similarly, the Board may not ignore a veteran's testimony 
simply because he or she is an interested party and stands to 
gain monetary benefits; personal interest may, however, 
affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

In this case the Board finds that the veteran's assertions of 
chronic disorder lack credibility because he is shown to have 
made inconsistent statements over the years depending on 
whether he was pursuing worker compensation, service-
connected VA benefits, or simply medical treatment.  He was 
noted during service to have exaggerated his symptoms for 
secondary gain.  Further, as a convicted felon he has reduced 
credibility.  

The veteran testified that a worker compensation judge had 
reduced his benefit based on a finding that the current back 
disorder was 70 percent related to military service and only 
30 percent due to workplace injury.  

The record is silent in that regard.  In any case, the 
findings of the Social Security Administration are not 
controlling in the adjudication of VA benefits.  Murincsac v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

Accordingly, based on the medical and lay evidence of record, 
the Board finds that the criteria for service connection for 
a back disorder are not met.  Therefore, the claim must be 
denied.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  





ORDER

Service connection for a low back disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


